SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

565
CAF 14-00280
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF CHAD SPRINGSTEAD,
PETITIONER-APPELLANT,

                    V                                MEMORANDUM AND ORDER

SALINA WINSHIP BUNK, RESPONDENT-RESPONDENT.


WAGNER & HART, LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-RESPONDENT.

BROWNYN E. ENDERS, ATTORNEY FOR THE CHILD, BELFAST


     Appeal from an order of the Family Court, Cattaraugus County
(Judith E. Samber, R.), entered January 10, 2014 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded respondent sole legal and physical custody of the
subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this custody proceeding pursuant to Family Court
Act article 6, petitioner father appeals from an order modifying a
prior order and awarding sole legal and physical custody of the
parties’ son to respondent mother. We affirm.

     We reject the father’s contention that Family Court erred in
admitting evidence concerning his criminal history and conduct while
incarcerated. Inasmuch as “[a] parent’s criminal history may militate
against an award of custody” (Matter of Nunn v Bagley, 63 AD3d 1068,
1069; see Matter of Tompkins v Holmes, 27 AD3d 846, 847; Hilton v
Hilton, 244 AD2d 902, 903, lv dismissed 91 NY2d 922), that evidence
was relevant and properly admitted. In addition, the record
establishes that the court “did not place undue emphasis on the
father’s past criminal convictions” or on his conduct while
incarcerated (Matter of Michaellica Lee W., 106 AD3d 639, 640).

     Contrary to the father’s further contention, “there is a sound
and substantial basis in the record to support the court’s
determination that it was in the [child’s] best interests to award
sole custody to the mother, and thus we will not disturb that
                                 -2-                           565
                                                         CAF 14-00280

determination” (Matter of Lawson v Lawson, 111 AD3d 1393, 1393; see
Matter of Brown v Wolfgram, 109 AD3d 1144, 1145; Belec v Belec, 103
AD3d 1089, 1089-1090). The record establishes that the father “is
less able than [the mother] to provide for the child’s stability and
physical, medical, educational, moral, and emotional well-being”
(Matter of Richard C.T. v Helen R.G., 37 AD3d 1118, 1119; see Matter
of Weekley v Weekley, 109 AD3d 1177, 1178-1179; see generally Fox v
Fox, 177 AD2d 209, 210).




Entered:   May 8, 2015                         Frances E. Cafarell
                                               Clerk of the Court